Citation Nr: 1500885	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an effective date earlier than December 7, 2000, for the grant of service connection for hepatitis C.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from March 1976 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado and a July 2007 rating action by the Appeals Management Center (AMC) in Washington, DC.  

In April 2008 and April 2011, the Board remanded the case for further development.  

In the April 2011 remand, the Board also remanded the issues of entitlement to higher ratings for major depression and a cesarean scar for the issuance of a statement of the case (SOC).  The Board also remanded a claim for a total rating based on individual unemployability (TDIU) for adjudication.

In a March 2012 rating decision, the RO granted an increased rating for major depression.  In an April 2012 statement, the Veteran indicated that she was satisfied with that rating.  The RO issued an SOC regarding the rating for the cesarean scar, but the Veteran did not perfect an appeal from that decision.  In a May 2012 rating decision, the RO granted TDIU.  Accordingly, these matters are no longer before the Board.  

The issues of entitlement to service connection for seizures, as well as bilateral knee, shoulder, and hand pain have been raised by the record in a January 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Additional development is required before the Board can adjudicate the merits of the issues on appeal.

The Veteran seeks an initial rating in excess of 10 percent for hepatitis C.  

As a preliminary matter, the Board notes that the Veteran has submitted additional evidence and argument since the statement of the case issued in November 2012.  She has not waived initial review by the AOJ.  

The Board further notes that the most recent VA examination for hepatitis C was performed in September 2011.  While a remand is not required solely due to the passage of time since the last examination, the Veteran has indicated that since her last examination, she has received additional treatment in relation to her hepatitis C and has visited the emergency room on two occasions.  

In addition, in a statement submitted in December 2012, the Veteran essentially indicated that there are several discrepancies between the actual frequency and severity of her hepatitis C symptoms and that which was recorded in the September 2011 VA examination report.  

In light of the state of the record, the claim is remanded for an examination to assess the current degree of disability of the hepatitis C.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403(1997).  On remand, the file must be updated to include VA treatment records since November 2012 and any outstanding, relevant private medical records identified by the Veteran.  

The Veteran also seeks an earlier effective date for the grant of service connection for hepatitis C.

In the April 2011 remand, the Board also remanded the issue of entitlement to an effective date earlier than May 24, 2002, for the grant of service connection for hepatitis C.  The Board instructed the RO to issue an SOC, pursuant to Manlincon v. West, 12 Vet. App. 119 (1998).  

In a subsequent rating decision of July 2011, the RO granted an earlier effective of December 7, 2000.  An SOC was not issued and the Veteran has not indicated that she is fully satisfied with the assignment of the December 7, 2000 effective date.  Thus, this issue is remanded for compliance with the Board's April 2011 directive to provide the Veteran with an SOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify, and authorize VA to obtain, any and all outstanding private treatment records related to her hepatitis C.  Obtain any identified private records as well as VA treatment records since November 2012 and associate them with the claims file or with the electronic file.  

2.  Afford the Veteran an appropriate VA examination to assess the current severity of her hepatitis C.  The claims file must be made available to and reviewed by the examiner.  All findings should be reported in detail, and all appropriate diagnostics should be performed.  

The examiner is to report the severity of the Veteran's hepatitis C in terms conforming to the appropriate rating criteria.  

The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

3.  Issue an SOC to the Veteran that addresses entitlement to an effective date prior to December 7, 2000, for the grant of service connection for hepatitis C.  Inform the Veteran of the requirements to perfect her appeal with respect to this issue.  If, and only if, she perfects an appeal by the submission of a timely substantive appeal, should this issue be returned to the Board for appellate review.  

4.  Readjudicate the appeal.  If any benefit sought on appeal is not granted, furnish the Veteran with a supplemental statement of the case on all issues in appellate status, and provide her an opportunity to respond.  Then, return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



